DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 30 April 2021 has been entered.
Specification
The disclosure is objected to because of the following informalities: In line 3 of [0007] begins with the term “pmlicular” which is believed that it is an unintended error.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2 recites the limitation "movement pattern" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 4 is objected to because of the following informalities:  In line 3 of the claim uses the term “respective initial and final positions”. Even when the Office understands that said term refers to the “respective initial position” and “respective final position” used in claim 1. In order to avoid potential confusion, it is suggested to maintain the same nomenclature across the claims.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: In line 11 uses the term “first and second dental objects”. Even when the Office understands that said term refers to the “first dental object” and the “second dental object” described in line 8 of the claim. In order to avoid potential confusion, it is suggested to maintain the same nomenclature across the claims. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: 
In line 2 uses the term “first or second modification”. Even when the Office understands that said term refers to the “first modification” and “second modification” described in claim 13. In order to avoid potential confusion, it is suggested to maintain the same nomenclature across the claims. 
 In line 3-4 uses the terms “first of the dental objects” and the “second of the dental objects” and in line lines 5-6 uses the term “”first dental object” and “second dental object”, but in claim 13 uses the terms “first dental object”, “second dental . Appropriate correction is required.
Claim 19 is objected to because of the following informalities: 
In line 2 uses the term “first or second modification”. Even when the Office understands that said term refers to the “first modification” and “second modification” described in claim 13. In order to avoid potential confusion, it is suggested to maintain the same nomenclature across the claims. 
 In line 3-4 uses the terms “first of the dental objects” and the “second of the dental objects”, but in claim 13 uses the terms “first dental object”, “second dental object” and “first and second dental objects”. Even when the Office understands that said term refers to the “first dental object” and the “second dental object” described in line 8 of the claim. In order to avoid potential confusion, it is suggested to maintain the same nomenclature across the claims. 
In line 6 uses the term “first dental object”. Even when the Office understands that said term refers to the “first of the dental objects” described in the previous line, that it also refers to the term “first dental object” of claim 13. In order to avoid potential confusion, it is suggested to maintain the same nomenclature across the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-5, 11, 13, 14 and 16 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Chishti et al. (US 20040137400 A1).

    PNG
    media_image1.png
    577
    184
    media_image1.png
    Greyscale
         

    PNG
    media_image2.png
    363
    472
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    348
    380
    media_image3.png
    Greyscale

[AltContent: textbox (Treatment stages)]
    PNG
    media_image4.png
    435
    499
    media_image4.png
    Greyscale
          
[AltContent: textbox (Treatment stages)] 
    PNG
    media_image5.png
    525
    490
    media_image5.png
    Greyscale

[AltContent: textbox (Treatment stages)]
    PNG
    media_image6.png
    444
    469
    media_image6.png
    Greyscale
      
[AltContent: textbox (Treatment stages)] 
    PNG
    media_image7.png
    490
    473
    media_image7.png
    Greyscale


Regarding claim 1, Chishti et al. discloses a computer-implemented method including: 
determining a schedule of movement for dental objects during treatment stages of an orthodontic treatment, wherein the schedule of movement indicates whether or not each of the dental objects moves during each of the treatment stages (see annotated Fig. 10-13 and [0013] and [0150]-[0153] above); 
calculating a respective treatment path for each of the dental objects between their respective initial position and respective final position (see Fig. 6, [0131] – the Fig. 6 shows a flow chart of a computer-implemented process for generating non-linear treatment paths along which a patient's teeth will travel during treatment); 
identifying a collision between a first of the dental objects and a second of the dental objects based at least on the schedule of movement of the dental objects and the respective treatment paths (see Fig. 7, [0031], [0135] - Fig. 7 shows an optimization routine for making the transformation curve for each tooth between the initial and final 
performing a first modification of the schedule of movement in response to the identifying; determining that the first modification does not avoid a collision between the first of the dental objects and the second of the dental objects; and performing a second modification of the schedule of movement after the determining that the first modification does not avoid a collision (see [0135] – if collisions result from the altered paths, “the routine resamples the altered paths (step 1708) and then constructs for each tooth an alternative path among the samples (step 1710). The routine continues in this manner until no collisions occur (step 1712)”).  
Regarding claim 2, Chishti et al. discloses that wherein the movement pattern is selected by a user. ([0021] – “… than one candidate treatment path for each tooth can be generated and graphically displayed for each candidate treatment path to a human user for selection.”)
Regarding claim 3, Chishti et al. discloses that the schedule of movement includes one of an all-equal pattern, an A-shaped pattern, a V-shaped pattern, a mid-line shift pattern, or a M- shaped pattern (see [0013] – “The library of treatment patterns includes at least one or more of the following: all equal movement pattern, A-shaped movement pattern, V-shaped movement pattern, M-shaped movement pattern, W-shaped movement pattern, symmetric staircase pattern, asymmetric staircase pattern, and equal equal movement pattern”).
Regarding claim 4, Chishti et al. discloses that when determining the schedule of movement includes analyzing, by a computer processor, the dental objects in their 
Regarding claim 5, Chishti et al. discloses that when doing the analyzing, it includes determining a respective distance needed to move each of the dental objects from their respective initial positions to their respective final positions (see [0049] – “while the point will usually follow a nonlinear path, there is a linear distance between any point in the tooth when determined at any two times during the treatment. Thus, an arbitrary point P.sub.1 may in fact undergo a true side-to-side translation as indicated by arrow d.sub.1, while a second arbitration point P.sub.2 may travel along an arcuate path, resulting in a final translation d.sub.2. Many aspects of the present invention are defined in terms of the maximum permissible movement of a point P.sub.1 induced on any 
Regarding claim 11, Chishti et al. discloses that it further includes producing a series of orthodontic appliances based at least on the modified schedule of movement, wherein each of the orthodontic appliances corresponds to a respective one of the treatment stages (see[0201] – “Fabrication machine 522 fabricates dental appliances based on intermediate and final data set information received from data processing system 500”).
Regarding claim 13, Chishti et al. discloses a computer-implemented method including: 
determining a schedule of movement for dental objects during treatment stages, wherein the schedule of movement indicates whether or not each of the dental objects moves during each of the treatment stages (see annotated Fig. 10-13 and [0013] and [0150]-[0153] above); 
calculating a respective route from an initial position toward a final position for each of the dental objects during the treatment stages (see Fig. 6, [0131] – the Fig. 6 shows a 
performing a first modification to the schedule of movement to avoid a collision or obstruction between a first dental object and a second dental object of the dental objects on their respective routes; determining that the first modification does not avoid the collision or obstruction between the first and second dental objects; and performing a second modification of the schedule of movement after determining that the first modification does not avoid the collision or obstruction (see Fig. 7, [0031], [0135] - Fig. 7 shows an optimization routine for making the transformation curve for each tooth between the initial and final positions more linear”, then “the routine applies the collision detection algorithm to determine whether collisions result from the altered paths (step 1706)”. Finally, if collisions result from the altered paths, “the routine resamples the altered paths (step 1708) and then constructs for each tooth an alternative path among the samples (step 1710). The routine continues in this manner until no collisions occur (step 1712)”). 
Regarding claim 14, Chishti et al. discloses that determining the schedule of movement comprises selecting a movement pattern from a plurality of predetermined movement patterns. (See [0013] – “The library of treatment patterns includes at least one or more of the following: all equal movement pattern, A-shaped movement pattern, V-shaped movement pattern, M-shaped movement pattern, W-shaped movement pattern, symmetric staircase pattern, asymmetric staircase pattern, and equal equal movement pattern”)  
Regarding claim 16, Chishti et al. discloses that it further includes manufacturing at least two orthodontic aligners, each of the orthodontic aligners corresponding to a  (see[0201] – “Fabrication machine 522 fabricates dental appliances based on intermediate and final data set information received from data processing system 500”).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chishti et al. (US 20040137400 A1) aka Chishti (‘400), as applied to claim 1 and 13 above, in further view of Chishti et al. (US 6471511 B1) aka Chishti (‘511), and in further view of Phan et al. (US 6309215 B1).
Regarding claim 12, Chishti (‘400) discloses the claimed invention substantially as claimed, as set forth above for claim 11.  
However, Chishti (‘400) does not disclose that wherein the producing includes: fabricating a respective positive mold of the dental objects for at least two of the treatment stages; and thermoforming a respective one of the orthodontic appliances over each of the respective positive molds.   
Regarding claim 17
However, Chishti (‘400) does not disclose that the manufacturing includes fabricating a respective positive mold of the dental objects for at least two of the treatment stages; and thermoforming an orthodontic aligner over each respective positive mold.  
With respect to claims 12 and 17, Chishti ('511) teaches the producing includes fabricating a respective positive mold of the dental objects for at least two of the treatment stages (col. 9, ln 43-47), and that it is used a polymeric material over a positive physical model. 
However, they are silenced disclosing thermoforming the respective one of the orthodontic appliances over each of the respective positive molds.
Phan et al. teaches that the orthodontic appliance is of a thermoformable polymer material (col. 2, line 26-46). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Chishti (‘400)/Chishti (‘511)'s orthodontic appliance, to the Phan’s thermoformable polymer material, in order to provide an orthodontic appliance with the stiffness from the polymeric material to impart a resilient repositioning force against one or a portion of the remaining teeth.
Allowable Subject Matter
Claims 6-10, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Based on the latest amendments to the claims 1 and 13, the description of the latest computer implemented method is not found using the previous interpretation given the claims in the last rejections using the prior art of Chishti et al.
However, the new language have been given a new interpretation that it is understood that is found in the prior art of Chishti based on other subroutines, see rejection above.
It is understood that even when the claims overcomes Chishti based on the previous interpretation of the claims. After further consideration, Chishti includes others computer subroutines that includes the steps described in most of the claims.
Therefore, it is understood that the claims are not ready for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772